 In the Matter of THE CHASE-SHAWMUT COMPANY, EMPLOYERandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,C. I. 0., PETITIONERCase No. 1-R-3344.-Decided November 7, 19.46Mr. Allan Seserman,of Boston, Mass., for the Employer.Mr. Donald Tormey,of Boston, Mass., for the Petitioner.Mr. Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed on September 12, 1946, hearing in thiscase was held at Newburyport; Massachusetts, on October 7, 1946,before Sam G. Zack, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Chase-Shawmut Company is engaged in the manufacture ofelectrical fuses and other electrical supplies at its plant located inNewburyport, Massachusetts.During the year `ending August 31,1946, the Employer purchased raw materials valued in excess of $350,-OOQ, of which approximately 79 percent represented shipments fromsources outside the Commonwealth of Massachusetts.During thesame period, the Employer sold finished products valued in excess of$1,000,000, of which approximately 92 percent represented shipmentsto customers outside the Commonwealth.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.71N.LR.B,No 89.610 THE CHASE-SHAWMUT COMPANYM. THE QUESTION CONCERNING REPRESENTATION611The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITrlieparties agree generally that the appropriate unit should in-clude all production and maintenance employees of the Employer,excluding engineering department employees, office and clerical em-ployees, executives, and foremen.The parties are in disagreement,however, as to the following categories of employees whom the Peti-tioner would include in, and the Employer would exclude from, theunit:Truck driver:The Employer has one truck driver. This employeespends most of his time hauling freight to the plant and transport-ing materials between departments within the plant, and the rest ofhis time assisting in the filling of orders in the stockroom.We areof the opinion that a community of interest in the conditions of em-ployment exists between the truck driver and the production andmaintenance employees, and, accordingly, we shall include him inthe unit.'Tool and die makers:These employees work in the plant and areengaged principally in making, repairing, and sharpening dies. Inaddition, they aid in the repair°and maintenance of other plant equip-ment. Inasmuch as it is apparent that the interests of the tool anddie makers lie with those of the production and maintenance em-ployees, we shall include the tool and die makers in the unit.3Firemen:During the winter months, the Employer's firemen spendvirtually all their time firing the plant boilers.During the remainderof the year, they perform whatever duties are assigned by the super-intendent of maintenance, viz, repairing screens, mounting screensand storm windows, and the like. In accordance with our customarypractice in like cases, we shall include the firemen in the Unit .41At the hearing,the Employer,in effect, moved to dismiss the instant petition on theground that the Petitioner does not have a substantial interest in the appropriate unit.Inasmuch as we are administratively satisfied that the Petitioner has such an interest, weshall, for the reasons indicated inMatter of O. D. Jennings&Company,68 N. L. R. B 516,deny this motion.2Matter of Waterloo Valve Spring Compressor Company,61 N. L. R. B. 667. Cf.Matter of Domestic Engine & Pump Company,70 N. L R. B 1263,andMatter of CaliforniaConsumers Corp ,63 N. L.R. B. 1196.3Matter of John Deere Harvester Works,44 N. L. R. B. 335.4Matter of W. M. Bassett Furniture Industries,Inc.,65 N. L. R.B. 781, andMatter ofAli cooled Motor Corporation,63 N. L. R. B. 1043. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDWatchmen:The Employer's watchmen are engaged in policing theEmployer's property and also, during winter months, in helping totend the plant boilers.They are unarmed and perform no moni-torial duties.Inasmuch as their functions are custodial in nature,we shall follow our usual policy and include watchmen in the unit .5Production clerks:The duties of the Employer's production clerks,who work under the immediate supervision of the personnel directorand chief of analysis, standards department, consist mainly of keep-ing production and incidental time records, and of preparing reportstherefrom.They are hourly paid, work in the plant in close contactwith the production employees, and are generally subject to the sameconditions of employment as the production employees.The Employer contends, in effect, that because the duties of theseindividuals involve "keeping control of materials," they should beexcluded from the unit as managerial employees.We find no meritin this contention. It is evident from the record that the duties of theemployees in issue with respect to production control are essentiallyclerical in nature and that these employees fail to exercise managerialauthority within the Board's definition of that term.Accordingly, inview of their close community of interest with the production em-ployees, we shall include the production clerks in the uniteWe find that all production and maintenance employees of the Em-ployer at its Newburyport, Massachusetts, plant, including the truckdriver, tool and die makers, firemen, watchmen, and production clerks,but excluding engineering department employees,' office and clericalemployees, executives, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OFREPRESENTATIVESThe record discloses that on September 12, 1946, the Employer'soperations were disrupted as the result of a strike, for an undisclosedpurpose, by a large number of the employees in the appropriate unitand that this strike was still in progress at the time of the hearing.Neither party questions the employee status of the strikers.Therecord, however, is not clear as to whether the plant was in operationat the time of the hearing.8Under the circumstances, we shall make'Matter of Domestic Engine & Pump Companyfn.2, sapra,and casescited thereine Cf.Matterof Gunite Foundries Corporation,65 N. L. R. B. 43;Matter of Vulcan Moldand Iron Company,62 N. L. It. B. 1219;andMatter of The Airparts Company,59N. L. R. B. 1341.' Included In thiscategoryare experimental workers.$ Thereis some indication in the record that at least the employees in the toolroomcontinued on the job. THE CHASE-SHAWMUT COMPANY613provision for the contingency that operations continued during thestrike, or if discontinued, were thereafter resumed before our Direc-tion of Election herein.Thus, if the Employer's operations continuedduring the strike or were resumed before the issuance of the Decisionand Direction of Election herein, we shall direct that the questionconcerning representation which has arisen be resolved by an electionby secret ballot among the employees in the appropriate unit whowere employed during the pay-roll period immediately preceding thedate of our Direction of Election, including both employees on strikeand their replacements, if any.However, in the event the Employer'soperations were halted and had failed to resume at the time of ourDecision and Direction of Election, those eligible to vote shall bedetermined from the pay roll for the period immediately precedingSeptember 12, 1946.9DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Chase-Shawmut Company,Newburyport, Massachusetts, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56. of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediatey preceding the date of this Direction,10 includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and employees onstrike, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedElectrical, Radio & Machine Workers of America, C. I. 0., for thepurposes of collective bargaining.MR. JAMES J. REYNOLDS, JR., took no part in the consideration ofthe above Decision and Direction of Election.6 CfMatter of Wticaco Machine Corporation,69 N. L. R. B. 741,andMatter of LloydHollister, Inc,68 N. L R. B 73310As noted above, in the event the Employer's operations were halted as a consequenceof the strike and had failed to resume at the time of the issuance of the Decision andDirection of Election herein, those eligible to vote shall be determined from the pay rollfoi the period immediately preceding September 12, 1946.